﻿As I
take the floor on behalf of the delegation of the Republic of
Benin, I would like first to associate myself with the words
of congratulations and deep appreciation expressed to Mr.
Hennadiy Udovenko by previous speakers. They spoke so
eloquently that I will confine myself to saying how hopeful
I am that this session will benefit from his proven
competence and his remarkable analytical mind in order to
draw from our debates constructive conclusions that
preserve a just balance between the different suggestions
and recommendations contained in the various statements.
The particular significance and nature of this session
do not reside only in the impressive gathering of leaders
from 185 Member States. That has long been customary,
and has even become ritual, during this period every year
since the establishment of the United Nations in 1945.
What confers on this fifty-second session a distinctive
character, and what promises it an excellent place in the
annals of the United Nations, is the central focus of its
agenda, which, as we all know, is devoted to structural
reform.
What is our assessment of the specific reform
provisions that are to be discussed and decided upon in the
course of these meetings? What are the ins and outs of
reform, the issues at stake and the real objectives? Are the
reforms capable of giving the Organization the means for
productive and effective action to meet the complex
problems and numerous challenges on the horizon of the
next millennium, whose effects are already strongly felt in
the everyday realities of today’s world?
These are a few of the major concerns of countries,
such as mine, that are today experiencing both hope and
doubt: hope based on the enormous potential of our Earth,
whose intelligent, rational and well-directed use should
make it possible to ensure the progress, prosperity and
development to which all peoples legitimately aspire; but
also doubt, a feeling of stubborn and profound uncertainty
constantly fuelled by misery and poverty, ignorance and
disease, technological lags, and the economic
backwardness that over 1.5 billion human beings suffer
from.
Since his election in January 1997 our Secretary-
General, Mr. Kofi Annan, has resolutely tackled, with
commendable diligence, strength and motivation, the
preparation of a programme for reform, which he himself
rightly describes as
“the most extensive and far-reaching reforms in the
fifty-two year history of this Organization.”
(A/51/950, Letter of Transmittal, first paragraph)
It is reform aimed at giving the United Nations
“the ways in which the United Nations can more
effectively and efficiently meet the challenges that
lie ahead as we enter a new century, and a new
millennium”. (ibid.)
We regard as appropriate the global approach taken
by the Secretary-General, his view of general and sectoral
problems, the thrust of the measures and solutions he
advocates, in accordance with a methodology that
combines pragmatism and the need for democratic and
more effective functioning. Therefore, the delegation of
Benin is in favour of the bulk of the proposals in the
report.
Nonetheless, I must draw attention to the following
considerations to which my country attaches great
importance.
First, Benin believes that it would not be appropriate
to eliminate the Committee for Development Planning,
which is, inter alia, entrusted with developing the
performance criteria for the least developed countries. We
believe that rather than having it replaced by groups of
experts created by the Economic and Social Council we
should consider purely and simply retaining the
Committee.
Secondly, since the situation in Africa is one of the
priorities on which the Secretary-General would like to
focus in the next five years. My country would hope that
the Office of the Special Coordinator for Africa and Least
Developed Countries might be strengthened in terms of
human and financial resources in order to be better able
to play a full role within the United Nations system.
25


Thirdly, although on 20 June 1997, following over
three years of negotiations, the General Assembly adopted
the Agenda for Development, it is regrettable that the
Secretary-General’s reform programme made no mention or
explicit reference to mechanisms and means for
implementation and assessment of the Agenda. My
delegation hopes that this question will be taken into
account in the framework of measures envisaged in order
to bring about the renewal of the Organization.
Lastly, I would like to anticipate the results of our
session by saying that, both individually and collectively,
we must firmly commit ourselves to implement the
decisions and measures that will be taken in the framework
of this long-awaited reform.
Our consensus will be not a triumph for the ideas of
one State or group of States over another, but, rather, the
fruitful result of a shared political resolve to adapt our
universal Organization to the changes and developments of
this end of the century period.
Here, and with specific reference to reform of the
Security Council, Benin strongly recommends that the
following principles should be taken into account: an
increase in the membership of the Security Council truly
reflecting the political and economic configuration of
today’s world; equitable geographical representation of the
five regional groups, with the African group entitled to four
seats, two permanent and two non-permanent; and
protection of democratic and transparent functioning,
ultimately involving the elimination of the right of veto.
By formulating the 15 priority objectives of his reform
programme as a series of profound changes of major scope
which should enable the United Nations to embark
resolutely on a course of radical reform, the Secretary-
General produced a document of undeniably high quality,
whose title — “Renewing the United Nations” — is
significant in more than one respect.
Given the noble and legitimate aspirations of the entire
international community for the future of the planet, the
Organization certainly needs to be renewed in order to
confront effectively and successfully the exciting yet
disturbing challenges posed by globalization. Renewing the
United Nations requires a new vision of the world, new
conceptions and approaches to partnership among nations,
and new methods for the Organization and for handling
relations among States in a new world. That is the real
problem. Those are the real stakes at a time when we are
inexorably approaching a new millennium. Globalization is
both a phenomenon and a process; it has become the
recurrent and omnipresent theme of all debates and of all
concerns.
Like other members, I noted with particular interest
that President Clinton — first at the Waldorf Astoria hotel
on the evening of 21 September, then the following day
in this Hall — forcefully and germanely stressed the need
for the United Nations to ensure that the globalization of
the economy does not create deep disparities between rich
and poor and that it establishes innovative partnerships
between the private sector, non-governmental
organizations and international financial institutions.
As the representative of a least developed country,
Benin, I cannot but welcome this great and noble idea,
imbued with generosity, pragmatism and a spirit of
solidarity. But, looking the facts in the face, what do we
see?
When on 18 December 1991 the General Assembly
adopted the United Nations New Agenda for the
Development of Africa in the 1990s, it created a new
political covenant, one of whose vital features was the
principle of shared responsibility and the international
community’s full and complete involvement with Africa
with a view to achieving development objectives
including a real growth rate of at least 6 per cent per
annum in gross domestic product, and a minimum net
total of $30 billion in official development assistance for
1992, with an annual increase averaging 4 per cent
beginning in 1993.
Today, six years after the adoption of the New
Agenda, in spite of all the efforts of African countries to
make better use of official development assistance, and in
spite of the express intention of a number of developed
countries to support the development of Africa, the total
volume of official development assistance to Africa has
declined considerably: by about one third compared with
the forecast of $30 billion.
It was in this context of the decline in official
development assistance that the famous United Nations
System-wide Special Initiative for Africa was launched in
March 1996 in order to lend fresh momentum to the New
Agenda. But it is obvious that this great initiative can be
successful only with the support of the international
community, through a massive mobilization of financial
resources to carry out the programmes and projects that
have been set up. While, to be sure, it is first and
foremost up to the African countries to make the greater
26


part of the effort, the excessively restrictive procedures and
conditionalities for the granting of loans, and the lukewarm
reaction of certain creditors to the idea of simply cancelling
the foreign debt of poor countries, are obstacles to the
effective mobilization of the expected financial resources.
In a publication issued at Washington just a few
months ago, in May 1997, the International Monetary Fund
defined globalization as
“the growing economic interdependence of the entire
world caused by an increase in the volume and variety
of transborder transactions in goods and services, and
in international capital flows, along with the rapid and
broad dissemination of modern technology”.
Welcomed by some, feared by others, globalization
has become an unavoidable economic reality for all nations.
For most experts and other analysts, this process marks the
success of the global spread of an economic liberalization
that began in Europe half a century ago with the Marshall
Plan. In their view, it brings unprecedented possibilities to
billions of people all over the world.
For us in Africa, that optimistic vision needs to be
tempered, for possibilities are not realities. So that it can
become a reality, the harmonious pursuit of the
globalization process, in the context of real development for
all those billions of people throughout the world, especially
in Africa, necessarily presupposes a new international
programme of solidarity and cooperation for the poor
countries, without which globalization will very soon
transform their regions into a poor and marginalized
periphery of a hyper-rich and hyper-developed world.
In fact, the developed countries are already doing a
great deal for Africa, if we consider the sum total of the
loans made to the continent through bilateral and
multilateral assistance. And yet, contrary to what statistics,
curves, graphs and growth rates would have us believe,
African populations have not yet felt any tangible
improvement of their standard of living in their daily lives.
In spite of all this, for the immense majority of Africans
the will to survive is stronger than despair, and hope
prevails over resignation.
The ministerial meeting of the Security Council
devoted to Africa, held on the commendable initiative of
the United States last 25 September, led to a fruitful
exchange of views that showed us a real will on the part of
the international community to become more actively, more
significantly and more concretely involved in a new type of
partnership with Africa in order to contribute to its
development.
The signs of this real readiness on the part of the
developed countries have proliferated in recent years, as
we can see, inter alia, from the resolutions of the G-7
adopted in Lyon and in Denver, assistance programmes of
the eighth European Development Fund, President
Clinton’s initiative for a partnership for economic growth
and opportunity and the Tokyo International Conference
on African Development (TICAD I), and so on.
All in all, it can be said that the will exists to help
Africa emerge from poverty and underdevelopment, that
concrete actions are being undertaken in this direction and
that new commitments are being made. Nevertheless,
there still remain, unfortunately, enormous problems, and
Africa continues to present to the world the desolate
spectacle of endemic poverty, aggravated by crises and
fratricidal conflicts.
In order to put an end to this distressing situation,
Africa’s development partners should envisage a
comprehensive and integrated mechanism for flexible,
operational and effective financing, free of bureaucratic
impediments and red tape, with the aim of establishing a
centralized funding entity to receive resources from all
sources to be devoted to economic and social
development.
The end of the cold war, the process of economic
globalization and the progressive realization of the
concept of sustainable development offer the opportunity
for profound change, calling into question some of the
traditional solutions and conventional answers to
development problems.
In the dark centuries of the slave trade, Africa
contributed blood, sweat and the toil of its strongest arms
to the building of the bases of the economy of the New
World. The collective memory of humankind must not
forget this important historical fact. Today the developed
countries have the moral duty to be as concerned as
Africans themselves about the destiny of Africa, not to
abandon Africa along the roadside of globalization and to
make available to it part of their enormous material,
technological and financial strength, in order to support
Africa’s efforts in the struggle to emerge from
underdevelopment and to enter the modern age.
In order that the implementation of the United
Nations New Agenda for the Development of Africa in
27


the 1990s (UN-NADAF), the United Nations System-wide
Special Initiative on Africa, Agenda 21 and other
programmes of action can be truly successful, it will be
necessary to establish a global system of operations and
financing for Africa, like the Marshall Plan, which
contributed greatly to the reconstruction and economic and
social recovery of Europe after the Second World War. The
establishment of this mechanism before the year 2000 will
make it possible for Africa to stride confidently, not slouch,
into the twenty-first century.
Shortly before the statement that was made on 5 June
1947 at Harvard University by General George Marshall to
define the foundations of his well-known European
Recovery Programme, President Harry Truman stated:
“Our duty is to help free peoples to fashion their own
destiny in their own way. I believe that our assistance
must be first of all economic and financial, because
this is essential to economic stability and political
order.”
Fifty years later, this magnificent and noble spirit of
solidarity, displayed voluntarily by the great American
people and its Government, still retains all its validity and
all its historical meaning.
There are cases in which, because of the requirements
of its own unfolding, history repeats itself. Here at the end
of a century, we are experiencing one such case: it is
necessary to meet the urgent need for a new Marshall Plan
for Africa. And the upcoming second Tokyo International
Conference on African Development (TICAD II) could
provide one of the best opportunities to do so.
If the international community works resolutely in this
direction, we will have laid the solid and indestructible
foundations for a road on which we will all be able to
march triumphantly into the third millennium.
For its part the Government of Benin, while awaiting
the fulfilment of that hope, has developed the concept of a
shared social minimum level in order methodically and
effectively to take actions and measures aimed at
eliminating poverty, hunger, disease and illiteracy,
providing adequate housing, guaranteeing productive
employment, improving standards and conditions of living
and ensuring the sustainable use of natural resources. This
concept was the subject of an international symposium,
supported by the United Nations system, which was held in
Cotonou from 4 to 6 August 1997.
The consolidation of our process of democratic
renewal, which began after the historic National
Conference of the Active Forces of the Nation in
February 1990, necessitates immediate and short-term
social and economic successes. That is why we are
endeavouring, with our limited resources, to take
multifaceted actions to improve the living and working
conditions of our rural and urban populations. However,
we know that we can rely on international cooperation,
founded not only on solidarity, but on mutual interest and
partnership, to overcome the difficulties confronting us, to
support our efforts at economic and social recovery, to
build a State genuinely based on the rule of law and to
construct a free, democratic, modern and prosperous
nation.










